DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2022 was filed after in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The amendments to claims 1, 9 and 15, however have not place this application in condition for allowance. 
	Accordingly, Applicant amends to include “the individual ones of the second plurality of coplanar antenna elements include Radio Frequency (RF) transparency holes that permit the first frequency band to transmit via the RF transparency holes to the individual ones of the first plurality of coplanar antenna elements.” However, based on the newly applied art, it would have been within the purview of a skill artisan to incorporate this design modification as shown below. 
If further attempts are made to properly and completely define the invention, Applicant is advised
to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.
Although the specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well; and such passages
and/or figures may be helpful to Applicant in preparing a response to this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the individual ones of the second plurality of coplanar antenna elements include Radio Frequency (RF) transparency holes that permit the first frequency band to transmit via the RF transparency holes to the individual ones of the first plurality of coplanar antenna elements” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. 6211841) in view of Hong et al. (US 20180323512).
Regarding claim 1:
Smith et al. disclose a remote radio unit (in Figs. 4a and 4b), comprising: a first antenna array (High band dipoles) that comprises a first plurality of coplanar antenna elements (See Figs.) configured for use with a first frequency band (e.g. 1710-2170 MHz – Col. 5, Lines 19-20); and a  second antenna array (Low band dipoles) that comprises a second plurality of coplanar antenna elements (See Figs.) configured for use with a second frequency band (e.g. 880-960 MHz – Col. 5, Lines 18-19) that is different from the first frequency band (e.g. 1710-2170 MHz), wherein individual ones of the second plurality of coplanar antenna elements (Low band dipoles) at least partially overlay individual ones of the first plurality of coplanar antenna elements (High band dipoles; See Fig. 4b).
Smith et al. is silent on that the individual ones of the second plurality of coplanar antenna elements include Radio Frequency (RF) transparency holes that permit the first frequency band to transmit via the RF transparency holes to the individual ones of the first plurality of coplanar antenna elements.
Hong et al. disclose (in Figs. 6 and 7) the individual ones of the second plurality of coplanar antenna elements (150a) include Radio Frequency (RF) transparency holes (102) that permit the first frequency band to transmit via the RF transparency holes (102) to the individual ones of the first plurality of coplanar antenna elements (150b; Para. 0054, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed the RF transparency hole in the second antenna element for the passage of radiation from the first antenna element as taught by Hong et al. for the benefit of achieving constructive interference in the transmission (Para. 0038, Lines 15-16).
Regarding claim 5:
Smith et al. disclose the first antenna array (High band dipoles) and the second antenna array (High band dipoles) are configured for simultaneous use with the first frequency band and the second frequency band (See Abstract).
Regarding claim 8:
Smith et al. disclose the first antenna array (High band dipoles) is a multi-band antenna array (See Figs.) and individual ones of the first plurality of coplanar antenna elements are single-band antenna elements (See Figs.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. 6211841) in view of Hong et al. (US 20180323512) as applied to claim 1, and further in view of Jonsson et al. (US 20140062826).
Regarding claim 2:
Smith as modified is silent on that the first antenna array comprises a third plurality of antenna elements configured for use with a third frequency band, and wherein the first antenna array is configured for simultaneous use of the first frequency band and the third frequency band.
Jonsson et al. disclose the first antenna array (22 and 23) comprises a third plurality of antenna elements (23) configured for use with a third frequency band (e.g. 2100 MHz band), and wherein the first antenna array (22 and 23) is configured for simultaneous use of the first frequency band (e.g. 1800 MHz band) and the third frequency band (e.g. 2100 MHz band).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the first antenna array having a first and third plurality of antenna elements to simultaneously operate at first and third frequency bands as taught by Jonsson et al. into the modified device of Smith for the benefit of eliminating combining losses (Para. 0002, Lines 12-16).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. 6211841) in view of Hong et al. (US 20180323512) and Jonsson et al. (US 20140062826), as applied to claim 1, and further in view of Johansson et al. (US 20190173177).
Regarding claim 3:
Smith as modified is silent on that individual ones of the third plurality of antenna elements are interspersed between individual ones of the first plurality of antenna elements.
Johansson et al. disclose (in Fig. 3) individual ones of the third plurality of antenna elements (23) are interspersed between individual ones of the first plurality of antenna elements (21).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the individual ones of the third plurality of antenna elements arranged to intersperse between individual ones of the first plurality of antenna elements as taught by Johansson et al. into the modified device of Smith for the benefit of meeting the demands of the next generation of mobile communications system (5G) by enabling efficient deployment of a large span of frequencies (Para. 0024, Lines 2-5).
Regarding claim 4:
Smith et al. disclose the first frequency band (e.g. 1710-2170 MHz) is greater than the second frequency band (e.g. 880-960 MHz).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. 6211841) in view of Hong et al. (US 20180323512), as applied to claim 1, and further in view of Johansson et al. (US 20190173177).
Regarding claim 6: 
Smith as modified is silent on that at least one of the first frequency band or the second frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology.
Johansson et al. disclose that at least one of the first frequency band or the second frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology (Para. 0002, Lines 1-4; Para. 0024, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the individual ones of the third plurality of antenna elements arranged to operate in millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology as taught by Johansson et al. into the modified device of Smith for the benefit of meeting the demands of the next generation of mobile communications system as a result of enabling efficient deployment of a large span of frequencies (Para. 0024, Lines 1-4).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pat. 6211841) in view of Hong et al. (US 20180323512), as applied to claim 1, and further in view of Zhao et al. (US 20120014697).
Regarding claim 7:
Smith as modified is silent on that an interface unit configured to receive a digital information and control signals from a baseband unit; a first transceiver communicatively coupled to the interface unit and the first antenna array, the first transceiver configured to convert the digital information to the first frequency band based at least in part on the control signals; and a second transceiver communicatively coupled to the interface unit and the second antenna array, the second transceiver configured to convert the digital information to the second frequency band based at least in part on the control signals.
Zhao et al. disclose (in Fig. 3) an interface unit (26) configured to receive a digital information and control signals (Para. 0028, Lines 1-3) from a baseband unit (BPU); a first transceiver (TPU connected to 10) communicatively coupled to the interface unit (26) and the first antenna array (10), the first transceiver (TPU) configured to convert the digital information to the first frequency band (1710 MHz and 2170 MHz) based at least in part on the control signals (Para. 0028, Lines 1-3); and a second transceiver (TPU connected to 20) communicatively coupled to the interface unit (26) and the second antenna array (20), the second transceiver (TPU) configured to convert the digital information to the second frequency band (824 MHz and 960 MHz) based at least in part on the control signals (Para. 0028, Lines 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the baseband unit along with the transceivers and antenna arrays as taught by Zhao Zhao et al. into the modified device of Smith for the benefit of modulating and up-converting the processed analog signal for transmission into an RF signal for transmission and the RF signal for transmission into an electromagnetic wave signal and sends the electromagnetic wave signal (Para. 0028, Lines 7-14).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20140062826) in view of Smith et al. (US Pat. 6211841).
Regarding claim 9:
Jonsson et al. disclose an antenna system (in Fig. 13), comprising: a first antenna array (22 and 23) configured for use with a first frequency band (e.g. 1800 MHz band) and a second frequency band (e.g. 2100 MHz band), the second frequency band (e.g. 2100 MHz band) being different from the first frequency band (e.g. 1800 MHz band); and a second antenna array (21) configured for use with at least a third frequency band (e.g. 900 MHz band) that is different from the first frequency band (e.g. 2100 MHz band) and the second frequency band (e.g. 1800 MHz band), and wherein, the first antenna array (22 and 23) and the second antenna array (21) are configured for simultaneous use with the first frequency band (e.g. 1800 MHz band), the second frequency band (e.g. 2100 MHz band), and the third frequency band (e.g. 900 MHz band).
	Jonsson et al. is silent on that the second antenna array is stacked above the first antenna array such that an antenna element of the second antenna array partially overlays a first antenna element of the first antenna array that is configured for use with the first frequency band and partially overlays a second antenna element of the first antenna array that is configured for use with the second frequency band.
	Smith et al. disclose the second antenna array (Low band dipoles) is stacked above the first antenna array (High band dipoles) such that an antenna element of the second antenna array (Low band dipoles) partially overlays a first antenna element of the first antenna array (High band dipoles) that is configured for use with the first frequency band (e.g. 1710-2170 MHz – Col. 5, Lines 19-20) and partially overlays a second antenna element of the first antenna array (Low band dipoles) that is configured for use with the second frequency band (e.g. 880-960 MHz – Col. 5, Lines 18-19).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the overlay arrangement of the first and second antenna array as taught by Smith et al. into the device of Jonsson et al. for the benefit of achieving a base station structures that is small and as inconspicuous as possible (Col. 1, Lines 60-61).
Regarding claim 10:
Jonsson et al. disclose the second antenna array (21) comprises a plurality of single band antenna elements (See Fig.).
Regarding claim 11:
Jonsson et al. is silent on that the first antenna array (22 and 23) includes a first set of coplanar antenna elements (22) and a second set of coplanar antenna elements (23), wherein the first set of coplanar antenna elements (22) are configured for use with the first frequency band (e.g. 1800 MHz band) and the second set of coplanar antenna elements (23) are configured for use with the second frequency band (e.g. 2100 MHz band).
Regarding claim 14:
Jonsson et al. is silent on that the antenna element of the second antenna array further partially overlays a spacing between the first antenna element and the second antenna element of the first antenna array.
Smith et al. disclose the antenna element of the second antenna array (Low band dipoles) further partially overlays a spacing between the first antenna element and the second antenna element of the first antenna array (High band dipoles).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the overlay arrangement of the first and second antenna array as taught by Smith et al. into the device of Jonsson et al. for the benefit of achieving a base station structures that is small and as inconspicuous as possible (Col. 1, Lines 60-61).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 20140062826) in view of Smith et al. (US Pat. 6211841), as applied to claim 9 and further in view of Johansson et al. (US 20190173177).
Regarding claim 12:
Jonsson as modified is silent on that individual ones of the first set of coplanar antenna elements are interspersed between individual ones of the second set of coplanar antenna elements.
Johansson et al. disclose (in Fig. 3) individual ones of the first set of antenna elements (23) are interspersed between the individual ones of the second set of antenna elements (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the individual ones of the third plurality of antenna elements arranged to intersperse between individual ones of the first plurality of antenna elements as taught by Johansson et al. into the device of Jonsson et al. for the benefit of meeting the demands of the next generation of mobile communications system (5G) by enabling efficient deployment of a large span of frequencies (Para. 0024, Lines 2-5).
Regarding claim 13:
Jonsson as modified is silent on that at least one of the first frequency band, the second frequency band, or the third frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology.
Johansson et al. disclose that at least one of the first frequency band, the second frequency band, or the third frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology (Para. 0002, Lines 1-4; Para. 0024, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the individual ones of the third plurality of antenna elements arranged to operate in millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology as taught by Johansson et al. into the modified device of Jonsson for the benefit of meeting the demands of the next generation of mobile communications system as a result of enabling efficient deployment of a large span of frequencies (Para. 0024, Lines 1-4).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20120014697) in view of Smith et al. (US Pat. 6211841) and Hong et al. (US 20180323512).
Regarding claim 15:
Zhao et al. disclose a base station node (in Fig. 3), comprising: a Remote Radio Unit (RRU) (22) that includes an interface unit (28), a set of transceivers (TRU), a first set of antenna arrays (10) and a second set of antenna arrays (20); and a baseband unit (24) communicatively coupled to the RRU (22), the baseband unit (24) configured to transmit digital information and control signals (Para. 0028, Lines 1-3) to the interface unit of the RRU (22), wherein the first set of antenna arrays (10) are configured for use with a first plurality of frequency bands (1710 MHz and 2170 MHz) and the second set of antenna arrays (20) are configured for use with a second plurality of frequency bands (824 MHz and 960 MHz) that are different from the first plurality of frequency bands (1710 MHz and 2170 MHz), and wherein, the set of transceivers (TRU) are configured to convert the digital information to the first plurality of frequency bands (1710 MHz and 2170 MHz) or the second plurality of frequency bands (824 MHz and 960 MHz), based at least in part on the control signals (Para. 0028, Lines 1-3).
Zhao et al. is silent on that the first set of antenna arrays include a particular antenna array comprising a first set of coplanar antenna elements that are stacked above a second set of antenna elements, the first set of coplanar antenna elements including Radio Frequency (RF) transparency holes that permit a frequency band to pass through the first set of coplanar antenna elements to the second set of coplanar antenna elements.
Smith et al. disclose (in Figs. 4a and 4b) a first set of antenna arrays (Low band dipoles) include a particular antenna array comprising a first set of coplanar antenna elements (See Figs.) that are stacked above a second set of antenna elements (High band dipoles).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the overlay arrangement of the first and second antenna array as taught by Smith et al. into the device of Zhao et al. for the benefit of achieving a base station structures that is small and as inconspicuous as possible (Col. 1, Lines 60-61).
Zhao as modified is silent on that the first set of coplanar antenna elements including Radio Frequency (RF) transparency holes that permit a frequency band to pass through the first set of coplanar antenna elements to the second set of coplanar antenna elements.
Hong et al. disclose (in Figs. 6 and 7) the individual ones of the second plurality of coplanar antenna elements (150a) include Radio Frequency (RF) transparency holes (102) that permit the first frequency band to transmit via the RF transparency holes (102) to the individual ones of the first plurality of coplanar antenna elements (150b; Para. 0054, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed the RF transparency hole in the second antenna element for the passage of radiation from the first antenna element as taught by Hong et al. for the benefit of achieving constructive interference in the transmission (Para. 0038, Lines 15-16).
Regarding claim 16:
Zhao et al. is silent on that the first set of coplanar antenna elements and the second set of coplanar antenna elements are single-band antenna elements, and wherein the first set of coplanar antenna elements and the second set of coplanar antenna elements are configured for use with different frequency bands of the first plurality of frequency bands.
Smith et al. disclose (in Figs. 4a and 4b) the first set of coplanar antenna elements (middle High band dipoles) and the second set of coplanar antenna elements (right Low band dipoles) are single-band antenna elements (See Figs.), and wherein the first set of coplanar antenna elements (middle High band dipoles) and the second set of coplanar antenna elements (right Low band dipoles) are configured for use with different frequency bands of the first plurality of frequency bands (Claim 9).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the interspersed arrangements of the first set of antenna elements and the third set of antenna elements as taught by Smith et al. into the Zhao et al. so the performance achieved is well suited for a tricellular arrangement (Col. 6, Lines 21-25).
Regarding claim 17:
Zhao et al. disclose the set of transceivers (TPU) are configured to convert the digital information of the first plurality of frequency bands (1710 MHz and 2170 MHz), based at least in part on the control signals (Para. 0028, Lines 1-3).
Regarding claim 18:
Zhao et al. is silent on that the particular antenna array further comprises a third set of coplanar antenna elements, and wherein individual ones of the first set of antenna elements are interspersed between individual ones of the third set of antenna elements.
Smith et al. disclose (in Figs. 4a and 4b) the particular antenna array (defined by the left array) further comprises a third set of coplanar antenna elements (defined by the larger Low band dipoles), and wherein individual ones of the first set of antenna elements (defined by the larger High band dipoles) are interspersed between individual ones of the third set of antenna elements (defined by the larger Low band dipoles; See Fig. 4a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the interspersed arrangements of the first set of antenna elements and the third set of antenna elements as taught by Smith et al. into the Zhao et al. so the performance achieved is well suited for a tricellular arrangement (Col. 6, Lines 21-25).
Regarding claim 19:
Zhao et al. is silent on that the third set of coplanar antenna elements are configured for use with another frequency band that is different from frequency bands used by the first set of coplanar antenna elements and the second set of coplanar antenna. 
Smith et al. disclose (in Figs. 4a and 4b) disclose the third set of coplanar antenna elements (defined by the larger Low band dipoles) are configured for use with another frequency band that is different from frequency bands used by the first set of coplanar antenna elements (middle High band dipoles) and the second set of coplanar antenna (right Low band dipoles).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the interspersed arrangements of the first set of antenna elements and the third set of antenna elements as taught by Smith et al. into the Zhao et al. so the performance achieved is well suited for a tricellular arrangement (Col. 6, Lines 21-25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20120014697) in view of Smith et al. (US Pat. 6211841) and Hong et al. (US 20180323512) as applied to claim 15 and further in view of Johansson et al. (US 20190173177).
Regarding claim 20:
Zhao as modified is silent on that at least one of the first frequency band or the second frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology.
Johansson et al. disclose that at least one of the first frequency band or the second frequency band corresponds to millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology (Para. 0002, Lines 1-4; Para. 0024, Lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the individual ones of the third plurality of antenna elements arranged to operate in millimeter wave band signals associated with 5G-New Radio (5G-NR) air-interface technology as taught by Johansson et al. into the modified device of Smith for the benefit of meeting the demands of the next generation of mobile communications system as a result of enabling efficient deployment of a large span of frequencies (Para. 0024, Lines 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845